N\ 2-|$1 t|{u\' ||-"lti| judgment in '.'i [`tirniii'.i| l.".t<t' |`t~r ii Pi:lt\' Ut'l`¢.’tt-t'
Siit't'l l

UNITED STATES DiSTRiCT COURT
SOUTHERN DISTRICT OF OHIO

UNlTED S'[`A'l`l;`S Ol" AM[‘;RlC/\ -llldglll£‘nl ill 3 Cril!lilltll Ctt.‘§t:
x (l"nr it l’ett}l ()|`tl:iise)
MlCHELLE D` ‘COOPFR CM:ECF Casc N@. 3;iS-P0-001 t 1-i\/i.iN
` ` ' tunc NO. 0552 690461?

4510 l-IOOVER AVE

DAY'I`ON_. OH 454] 7 USM Nt).
F. Arthtir Mtiilins
I}c'ti!nd.iiit`:. i\ltnine\

'l`HlE DEFENDANT: MlCHELLE D. COOPER

li{ 'l`lll€ I)ICITENI)ANT pleaded ml guilty l:l nolo contendere tci etittiit{:i) l
|:l 'l`llE DEFI§NDAN']' was |`tiiind guilty mt et)ttnt(>‘») _

'[`Iie defendant is adjudicated guiltyl ol`tlte$e offenses:

'l`it[t' 6a Scctit)n Nilltlrt;' tif ()fl`eiise ()ff`ense lindell (`nliiit
18 USC 7 & 13 and Operating a Motor Vehicle Uoder the lnfluence 06115!20 l 8 l

38 CFR I.218(b)(15) of`Alcoholic Bcveragcs

`l`|ie defendant is sentenced as pi'n\-'idcd in pages 2 through 6 __ t)i`tliisjud_i_:iiietit.
];l THE DEFENDANT was f`t)iiitd not gui|t}l en coimt(s]

l:] ("uunt(s} [:l is [] aire dismissed on tile motion oft|tc l_!iiited States.

_ lt is ordered t|t:il t|ie du_l`eiidiini must iioli_[`},r the liiiitcd Stzitc_s attorney for tl_iis district within 30 diin ol`u_iir' i:|iaii¢'e tit`ti:itiie.
residencc, _or it_tailing address until :ll| i'inc:j., restitution, costs, il_nd special usscssincnt§ intpt)§ed by t|it.~;`|t_tdgmeiit iii‘_e tti_ ly paid:.7 ll ordered
to pay restitittion, the defendant must notify the court and Unitetl Stiites attorneyr of material changes in economic circiiinstances.

lt;l$t l"tillt‘ I)igits of De{end;int`s Stie. St.‘c. Nti.: _5309 2f20r{19

l)altl.' ti|`lniliti:iilinn t)t`.ltidginuii|

I)ci`t:iid:.tnl`s Year ofBirlli: _!968 /l/.\ M/(N
‘ - /L__
.‘_~`igti;itiire n|`_ltitli:e

(`i;§ and State of Dci`endant`s Residenee:
D YTON, OH
Michaci J. Ncwmari, United Statcs Magistratc Judg,e

-.-\liin‘ii.‘ and 'l`itlc nl`.ltidge
Li "L_"L..»l\ 41

l};ite

."\l) 2~15| tl{e\' llr'l()i .Ftldglt\ent tri .'i ('iiinntal t`.t.‘-e t`oi '.i l’elt_\' t)|`t`cnse

 

 

!"~ln.'et `\- t`tiinin;ii Miiiu'|.it\ l’eit;il|tt's
_ludt_:menl _ l’.tpt' 2 i\l' _6__
oiEr-'F_,-\’i),t:\-"i': MICl-IELLE D. COOPER
"“\S*‘i N“-“BER: 0552 690461? CM!ECF ease Nu. 3:13-Po-00111-MJN

(.`RIMINAL MONETARY I’ENALTIES

'l`lte defendant must pay the total criminal monetary penalties under tlte schedule ol` payments on Sltcel 4.

¢\ssessntenl l"ine liesliliitioii l‘t'oeessinp l"e
'1`0'1`/\'15 $ 10.00 5 0.00 5 0.00 $ 00.00
l:l `l`ltc determination ol`restitutioo is deferred until . .»\t'i .'lint'ntit'c! .!ttt{eiiit’tit i`.'i n (`t'i`nii`itui ('n.i.'t'(.»'t() 245(`} will he

entered ai`tcr such determination
[:J `l`lie defendant must make restitution (including communityl restitiition} to the following payees in the amount listed below.

[|` the defendant makes a partial payinent. each payee shall receive an approximately proportioned _paynicnt._tinlcss specified
otherwise iit the pr_ior_ity_ot'der or percentage ;tylneot column ltelow. l|owevcr. pursuant to 18 ll.S.( . § ,`\()(t-'ltl}. all itoltledera|
victims must be paid in lull prior to the Untte .Statcs receiving payinent.

Nntne of P:iyee 'l`ot:tl l.os.s** Restiltitinn (`)rtleretl l'ritirity or l'ereentage
'i‘oTAi_.s 3 0.00 $ _ _ 0.00

[l Rcstittition amount ordered pursuant to plea agreement 5

ij l`lte defendant must pay interest oit restitution or a fine ofntore than 52.5(}{}. unless tlie fine or restitution is paid in l'till before the
fifteenth day after the date ol`tlicjudgiuent. pursuant to 18 U,S`C. § 36 l '-’..tl`:-. .»\l| ol`tlte payment options on .‘~ilieet -l mayl he subject
to penalties for delinquency and del`:iu|t. pursuant to 18 LF.S.(`. § .`1() l."ltgt.

[J T|tc court determined that the defendant does iiot have the ability to pay interest. and it is ordered tltat:
[:| the interest requireiitcnt is waived l`or E fine El rcstitutioii.

[:| t|ie interest requirement t`or t|ie |:l line l:| restitution is iitodil`ied as l`o|lo\\'s;

* _lustice |`or Vietints ot"l`ral`l`teking .-‘\ct oi`.'.'l|l:'\. l’tlli. lr. No. l l-l-EZ.
" l"ilttiilti_:s |`or lite total amount ot losses tire required under Chapters lll‘):\. lIl|. l lllz‘\. and 113A o|"l`ille lh’ |`ut' u|`l`enses committed on or after
Septemher l3. l99~l. but before April 23. 1‘)‘}\‘1.

AO 2451 (Rcv. l l/lb) Judgmcnt in a Criminal Casc for a Pctty Oll'ense

 

. c 4- 9 ' ts __
Judgmcnt - Page 3_ ol` §
DEFENDANT; MICHELLE D. COOPER
CASE NUMBER: 0852 6904617 CM/ECF Case No. 3:18-PO-001 l l-MJN

SCHEDULE OF PAYMENTS

Having assessed the dcfendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A d Lump sum payment of $ 10~00 due immediately. balance due

d not latertlian 02/20/2019 .or
l:l in accordance with E| C, El D, l:l E, or D Fbelow); or

Payment to begin immediately (may be combined with El C, El D, or 13 F below); or

 

 

C El Payment in equal (e.g., weekly. month|y, quarterly) installments of $ y over a period of
(e.g., months or years), to commence ¢_ (e.g., 30 or 60 days) after the date of this judgntent; or

D Cl Payment in equal (e.g., weekly, montlily, quarterly) installments of S over a period of
(e.g.. months or years). to commence ___ (e.g.. 30 or 60 days) alter release from imprisonment to

a term of supervision; or

E Cl Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F El Special instructions regarding the payment of criminal monetary penalties:

Unless t_he court has ex ressly ordered othenvi_se: if this judgment imposes imprisonment. payment of criminal monetary enalties is
du_e during the period o. imprisonment. All criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons` inmate Financia| Responsibility Program. are made to he clerk of the coun.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

lJ Joint and Several

Defendant and _Co-Defeiid§int Name:_t, Case Numbers (inc|uding defendant numbcr), Total Amount, Joint and Sevcral Amount,
and corresponding payee, lfappropriate.

l] The defendant shall pay the cost of prosectition.
Cl The defendant shall pay the following court cost(s): 0-00

L`_l The defendant shall forfeit the defendant's interest in the following property to the United Statcs:

Payments shall be applied in _the following order: lgassessment, (2) restitution princi al, (3) restitution interest. (4) fine princi al.
(5) fine interest, (6) community restitution. (7) JV assessment, (8) penalties. and (9|)) costs, including cost of prosecution an
court costs.

AO 2451 (Rev. l l/ 16) ludgment in a Criminal Case fur a l’i:tt_\‘ ()ll`cnsc
§hegg §_ Pmbagiog

Judgmenl~l’age 4_M of _6_

DEFENDANT: MTCHELLE D. COOPER
CASE NUMBER= OS$Z 6904617 CM/ECF Case No. 31 18-PO-001 l l-MJN
PROBATlON

You are hereby sentenced to probation for a term of: 18 Months

MANDATORY CONDITIONS

You must not commit another federa|, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
placement on probation and at least two periodic drug tests thereafter, as determined by the court.
ij The above dmg testing condition is suspended. based on the court's determination that you pose a low risk
of future substance abuse. (check ifapplicable)
4. El You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
C| You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
seq.) as directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, arc a student, or were convicted of a qualifying offense. (check ifappli¢~nbl¢»)

&"!°._'

6. E| You must participate in an approved program for domestic violence. (check irapplicable)
7. |J You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
(¢'Iieck ifapplicab!e)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
. lf this judgment imposes a fine. you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
alttched page.

AO 2451 tRev. l |/16) judgment in a Criminal Casc for a Pelty Oli'ensc

§heet SA - Probating
]udgn\ent - Pagc 5 of §§

DEFENDANT= MICHELLE D. cooPER
CASE NUMBER: ossz 6904617 cM/Eci= case No. 3:18-1>0-001 i i-MJN

STANDARD CONDITIONS OF SUPERVlSlON

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced. unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. you must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. lf notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses

you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the
probation officer excuses you from doing so. If you plan to change where you work or anything about your work (such as
your position or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fireami, ammunition. destructive device. or dangerous weapon (i.e..
anything that was designed, or was modified for. the specific purpose of causing bodily injury or death to another person
such as nuncliakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. If the probation officer detemiincs that you pose a risk to another person (including an organization), the probation officer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvieii' of Prabarion and

Siipervised Release Condili`ons. available at: www.uscourt§,gov.

Defendant's Signature Date

AO 2451 (Rev. l lllt')) Judgment in a Criminal Case for a Pett)' Oti`cnse
S ___ . .‘.

ludgmerit-Page __6__ of _6_
DEFENDANT: Michelle D. Cooper

CASE NUMBER= OS 52 6904617 CM/ECF Case No. 3:18-P0-111
sPEcrAL coNDiTioNs 0F sUPERvIsloN

1. If recommended, the defendant shall participate in a program of treatment, either inpatient or outpatient, and
testing for substance abuse, as directed by the U.S. Probation Office. The defendant shall make a co-payment for
treatment services not to exceed $25.00 per month, which is determined by the defendant's ability to pay.

2. The defendant shall participate in any requested field sobriety and/or chemical testing if stopped for an alcohol-
related or drug-related offense.

3. The defendant shall not consume alcohol in excess during the term of probation and submit to breathalyzer
testing (to include Sober Link) at the direction of the probation officer.

